Gantt, P. J.
— The indictment in this ease was returned by the grand jury of Lawrence county on the fourth day of February, 1891. The defendant was convicted at the October term, 1891. The bill of exceptions was filed January 19, 1892, and the clerk of the circuit court of Barry county, certified this record on the thirtieth day of January, 1892, and yet this transcript was not filed in this court for want of docket fee until May 2, 1893.
There was no arraignment of defendant before he was put on trial, and, of course, this cause must be reversed, for that reason.
It would seem that some method should be adopted to prevent a recurrence of this delay in a criminal case. The defendant should not be permitted to delay a public prosecution by simply neglecting to. pay the docket fee.
A rule or this court recently adopted requires the clerks to promptly certify these appeals, or be held in contempt; but when they have done their duty, no reason can be given why the appeal in the present condition of this docket should not be speedily heard and determined.
Judgment reversed and cause remanded.
All the judges of this division concur.